Exhibit 10.4

 





 

 

 



Technology Usage and Contribution Agreement

 

Among

 

SUZHOU THVOW TECHNOLOGY CO., LTD.

 

And

 

INNOVATIVE COAL CHEMICAL DESIGN INSTITUTE (SHANGHAI) CO., LTD.

 

And

 

SES ASIA TECHNOLOGIES LIMITED

 

 

 

 

 

Related to the Joint Venture Contract as Appendix IV among

Suzhou Thvow Technology Co., Ltd., Innovative Coal Chemical Design Institute
(Shanghai) Co., Ltd. and SES Asia Technologies Limited.

 

Amended on August 18, 2017

 

 



 

 

 



TABLE OF CONTENTS



 



1 Definitions 3       2 SESHK’s Contribution to the Registered Capital of the
Company 5       3 Contribution Schedule and Handover 6       4 SESHK’s Guarantee
6       5 Exclusivity 7       6 Improvements 8       7 Operation of the Company
9       8 Marks 11       9. SESHK Additional Services and Technology
Implementation 13       10 Protection of Intellectual Property Rights 14      
11 Assignment 15       12 Default and Termination 15       13 Indemnification 16
      14 Notice 17       15 Confidentiality 18       16 Miscellaneous 19

 





2

 



TUCA executed on August 18, 2017

 



 



Technology Usage and Contribution Agreement

 

THIS TECHNOLOGY USAGE AND CONTRIBUTION AGREEMENT (this “Agreement”) is made by
and among SES Asia Technologies Limited (“SESHK”), Suzhou Thvow Technology Co.,
Ltd. (“THVOW”) and Innovative Coal Chemical Design Institute (Shanghai) Co.,
Ltd. (“ICCDI”) in relation to the restructuring of Jiangsu Tianwo-SES Clean
Energy Technologies Co., Ltd. (the “Company”). SESHK, THVOW and ICCDI are each
herein referred to as a “Party” and collectively as the “Parties.”

 

WHEREAS, Synthesis Energy Systems Technologies LLC. (“SEST”) is the party to a
license agreement with the Gas Technology Institute (the “GTI Agreement”) to
license and sub-license the GTI U-Gas® technology;

 

WHEREAS, the U-Gas® technology has been further improved and modified by SEST
and its Affiliates and SEST owns 100% of the SES Intellectual Property for these
improvements and modifications and such improvements and modifications have been
achieved by SEST and its Affiliates through (i)development, investment in and
implementation of two commercial projects in China;(ii) numerous technical
engineering studies and additional Know-How; and (iii) extensive global customer
development for potential project licenses. Before the Establishment Date, SESHK
has 100% proprietary rights and authorization of the SGT to be contributed to
the Company by it;

 

WHEREAS, SESHK and THVOW entered into a Sino-foreign equity joint venture
contract to establish the Company on February 14, 2014 (the “Contract”), with
the goal of establishing the SGT as the leading gasification technology in
China. The Contract was amended in August 18, 2017;

 

WHEREAS, in furtherance of such goal, through this Agreement, SESHK is providing
the Company with certain exclusive manufacturing and operation rights relating
to the SGT in the Territory under the Contract as its contribution to the
registered capital of the Company as agreed by the Parties;

 

WHEREAS, the Parties intend to introduce ICCDI and restructure the Company, by
SESHK transferring to ICCDI ownership in the Company equal to 25% of the
Company’s current paid-in registered capital and by reducing the registered
capital of the Company to RMB107,600,000, such that the ownership interest of
the Parties after the restructuring shall be: ICCDI 25%, SESHK 25% and THVOW
50%.

 

NOW, THEREFORE in view of the foregoing premises and in consideration of the
mutual promises and covenants contained in this Agreement, the Parties agree as
follows.



 

1.Definitions

 

The following words and phrases will have the meanings set forth below where
used herein with initial capital letters. Capitalized terms used but not defined
herein shall have the meaning given such term in the Contract.

 



3

 



TUCA executed on August 18, 2017

 



 

1.1“Confidential Information” has the meaning set forth under the Contract.

 

1.2“Effective Date” has the meaning as set out in the Contract.

 

1.3“License Fee” means a royalty based on the daily capacity of Syngas for which
a Project is to be designed under a PSA.

 

1.4“Marks” means the marks listed in Annex B as well as any other trademark or
service mark owned by, created by, or licensed to SESHK and/or ICCDI and/or
THVOW or their Affiliates and/or the Company.

 

1.5“Project” means a third party project that is, in whole or in part, intended
to use or utilize the SGT for the production of SGT related chemicals through
the purchase of a valid and binding PSA.

 

1.6“Project Sublicense Agreement” or “PSA” means an agreement that includes the
necessary technology sublicenses from the Company that are necessary for the
operation of a Project in the Territory, under which the Company is the
sub-licensor. The PSA will be subject to amendment per the customer’s
requirements. The sample PSA attached as Annex 3 of the Contract shall serve as
reference and may be subject to amendments as per the requirements of the client
in practices provided that the SGT is protected and will be upheld during the
implementation of the Project.

 

1.7“Proprietary Information” includes, without limitation, any and all drawings,
plans, designs, material specifications, dimensions, tolerances, processes,
prototypes, assembly procedures, quality control procedures, and other technical
information, data and know-how.

 

1.8“SES Intellectual Property” means the patents and patent applications listed
in Annex A as well as any other patent, patent application, copyright,
copyrightable work, registered design, invention, Improvement, trade secret,
know-how, Proprietary Information, or other intellectual property rights owned
by, created by, or licensed to SESHK and related to the SGT, which includes,
inter alia, the SGT and the Know-How. These intellectual properties shall be
listed in Annex A on the effective date of this Agreement.

 

1.9“SGT” shall include the collection of SES Intellectual Property, Know-How,
trade secrets and methods developed by SESHK’s Affiliates for its advanced
fluidized bed gasification technology. The SGT has been extensively developed
since 2004 and was initially based upon the U-Gas® technology licensed by SESHK
and its Affiliates from GTI, and which has been further developed through
additional improvements, Know-How and patents developed by SESHK’s Affiliates
through industry experience of SESHK’s Affiliates from developing, designing and
operating projects in China and from designs by or for SESHK and its Affiliates
in their development of projects globally. The SGT is one of the most advanced
gasification technologies, which has been commercialized through the
construction and operation of industrial projects to be reliable,
environmentally-friendly, economically feasible, sustainable and in conformity
with China’s energy independence policy and energy strategies. SGT is a part of
the equity contribution of SESHK as described in the Agreement.

 



4

 



TUCA executed on August 18, 2017

 



 

Before the Establishment date SESHK has 100% proprietary rights and
authorization of the SGT to be contributed to the Company. And any improvement
after the Company is established and developed by the Company belong to the
Company, as described in this Agreement.

 

1.10“SGT Feedstock” shall mean low quality coal (a coal with a heating value of
less than4,000 kcal/kg or in excess of 20% ash or in excess of 20% total
moisture), coal waste materials, renewable fuels such as biomass, refuse derived
fuels, and municipal waste, or any mixture of the above (coal shall not be less
than 60%), or other carbonaceous materials as mutually agreed which may be
converted into Syngas via the SGT.

 

1.11“Sub-license Royalty To GTI” shall mean ***% of the license fee subtracted
from any license fee received by the Company under any licensed project for
payment to be paid to GTI, pursuant to the legally effective agreement between
SEST and GTI, after the Company obtains the exclusive SGT rights in the
Territory.

 

1.12“Synthesis Gas” or “Syngas” means a mixture of CO, H2, CH4 and CO2 produced
using the SGT process. Syngas capacity from the SGT may be licensed as a defined
daily quantity of CO + H2 or CO + H2 + CH4, the details of which must be spelled
out in a Project Sublicense Agreement.

 

1.13“Restructuring Agreement” shall mean the agreement entered into by and
between the Parties in August 18, 2017 for the restructuring of the Company.

 

1.14“Share Transfer Agreement” shall mean the agreement entered into by and
between the Parties in August 18, 2017 for the transfer of certain equity
ownership in the Company from SESHK to ICCDI.

 

2.SESHK’s Contribution to the Registered Capital of the Company

 

2.1Subject to the terms set out by the Contract and for the purpose of the
Company to achieve its business objective and obtain exclusive authorization of
the SGT within the Territory, SESHK undertakes, as its contribution to the
registered capital of the Company, to fully authorize and grant to the Company
the full access to and authorization for the SGT as follows:

 

(a)grant site specific PSAs to third parties for the purpose of enabling such
third parties to operate their Project(s) to supply a defined capacity of Syngas
that is produced using the SGT;

 

(b)use the SES Marks for the SGT Proprietary Equipment and Services that utilize
SES Intellectual Property including the SGT and in accordance with the
requirements of this Agreement;

 

(c)engineer and/or design processes that utilize SES Intellectual Property
including the SGT and provide such process designs exclusively through PDPs for
Projects holding a valid, binding PSA pursuant to this Agreement;

 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended and has been filed separately with
the Securities and Exchange Commission.



5

 



TUCA executed on August 18, 2017

 



 

(d)provide Services for Projects holding a valid and binding PSA pursuant to
this Agreement;

 

(e)take over the development of Projects in the Territory that have previously
been developed by SESHK and its Affiliates as shown in Annex C, which may use
the SGT, and for which SESHK and its Affiliates shall, upon the Effective Date,
forgo the relevant sales activities according to the terms agreed by the
Parties.

 

2.2Subject to the terms of the Contract, the above granting by SESHK of the
relevant exclusive rights to the SGT within the Territory, and others as may be
mutually agreed, shall be equivalent to RMB 53,800,000 (in Words: Renminbi
fifty-three million eight hundred thousand), according to an appraisal by a
legally formed appraisal company in accordance with the relevant appraisal
regulations in the PRC. SESHK completed its contribution of SGT Technology
valued at RMB53,800,000 to the Company. SESHK, through the execution of Share
Transfer Agreement and Restructuring Agreement between SESHK, ICCDI and THVOW,
shall sell 25% of the actual paid-in capital of the Company to ICCDI for
RMB11,150,000. After the restructuring, SESHK shall hold 25% of the actual
paid-in capital in the Company.

 

3.Contribution Schedule and Handover

 

3.1SESHK shall make the above contributions to the registered capital of the
Company within thirty (30) days of the issuance of the business license of the
Company.

 

3.2The Company shall confirm the completion of the contribution of SESHK
following due completion of the activities set forth above in Section 3.1 by
issuing a written certificate of contribution to SESHK.

 

3.3SESHK shall assist the Company for the filing and registration of related
technology (including copies of patents)

 

4.SES HK’s Guarantee

 

4.1SESHK warrants that the Company shall be the exclusive operational entity for
businesses relating to the SGT within the Territory during the term of this
Agreement and no other entities and/or individuals, including SESHK and its
Affiliates, shall conduct any SGT related operational business relating to
sub-licensing, PDP, SGT Proprietary Equipment and services (excluding the
existing ZZ Plant and Yima Plant as well as projects developed for equity
investments by SESHK or its Affiliates in the Territory, provided, however, that
such projects shall meet the conditions of the relevant terms of this Agreement
and the Restructuring Agreement) within the Territory. During the Joint Venture
Term, if the Company loses the exclusivity of the SGT usage rights due to
reasons attributable to a breach by SESHK of its warranties under the Contract,
in addition to compensation of any losses to THVOW and ICCDI pursuant to the
relevant legal requirement, the actual profits of the Projects undertaken by
SESHK in violation of such exclusivity shall be paid unconditionally to THVOW
and ICCDI by SESHK.

 



6

 



TUCA executed on August 18, 2017

 

 

4.2SESHK warrants that the exclusive usage rights of the SGT which it has
granted to the Company are legitimate and continuously existing. During the Term
of the Company, all legal disputes arising due to the license between SESHK and
its Affiliates and GTI shall have nothing to do with ICCDI, THVOW or the Company
and shall be handled by and be the responsibility of SESHK.

 

4.3SESHK shall be responsible for the completeness and reliability of the SGT
contributed to the Company for projects similar to the ZZ Plant and Yima Plant.
SESHK shall guarantee that the SGT has the ability to meet the performance and
operational needs of actual Project in an economic and environmentally sound
manner. For the PDP design for Projects similar to the ZZ Plant and Yima Plant,
the Company will not be required to pay any expenses and fees to SESHK except
that SESHK will fully support the 40 bar PDP and such support will be paid by
the Company to SESHK.

 

4.4SESHK undertakes to provide the Company with all the SGT Know-How and
technical data as described under Annex 2 to the Contract. For 0.2MPa and
1.0PMPa Projects similar to the ZZ Plant and/or Yima Plant (new technology
excluded), SESHK shall be responsible for the various guaranteed technology
performance parameters under the PSA for the Project. SESHK shall guarantee the
Company’s capability to produce complete designs and guaranteed performance for
the SGT (similar to ZZ Plant and/or Yima Plant), and SESHK will bear the costs
of support and assistance by SESHK and its Affiliates and/or its partners if
needed. After the Company has completed two Projects (similar to ZZ Plant and/or
Yima Plant) and once these Projects have achieved their required guaranteed
technology performance parameters, SESHK shall not be required to continue
providing such guarantees or support or assistance thereafter as the Company
shall be deemed to be fully capable.

 

4.5SESHK shall be responsible for training any technical personnel of the
Company free of charge (excluding process training for Projects not similar to
ZZ Plant and Yima Plant) until (i) the employees of the Company are capable of
independently performing the relevant technical work; or (ii) the conclusion of
the first two (2) years of the Company’s operation.

 

4.6SESHK shall provide written documents listing all the SGT related proprietary
technology, Know-How and technical data (as set forth under Annex 2 to the
Contract) currently owned by it upon the effective date of this Agreement. With
regard to any improvement made by the Company after its establishment including
patent and proprietary technology, etc., it is agreed as follows: the ownership
of the items listed under the Annex 2 to the Contract shall belong to SESHK,
while all technical Improvements independently developed by the Company after
the establishment of the Company shall be owned by the Company.



 

5.Exclusivity

 

5.1The exclusive rights contributed by SESHK to the Company under this Agreement
and the exclusive cooperation among the Parties via the establishment and the
operation of the Company shall be subject to the rights and obligations set out
in this Agreement. During the Joint Venture Term, any SGT related market
development activities within the Territory shall be executed by the Company
(excluding equity investment projects independently developed by SESHK or its
Affiliates, provided, however, that such projects shall meet the relevant terms
in the Restructuring Agreement).

 



7

 



TUCA executed on August 18, 2017

 

 

5.2The Company shall set up a project reporting mechanism within one (1) month
of its establishment, by which, any Projects of the Company will be reported to
SESHK, and thereafter SESHK shall report such information to GTI according to
the agreement executed between SESHK and GTI.

 

5.3Within the term of the Company, the Company shall be the exclusive legal
entity in the Territory for the development and implementation of gasification
technology that uses SGT Feedstock. THVOW, ICCDI or the Company, alone or
together, shall not engage in any market activities for any SGT projects outside
the Territory, nor establish joint ventures or other entities. If THVOW, ICCDI
or the Company receives formal quotation requests in writing from outside the
Territory for any similar SGT project, it shall notify SESHK in writing
immediately, and SESHK may agree to develop such project together with the
Company. After the early termination of the Company, if THVOW or ICCDI desires
to engage in similar SGT development, it must obtain SESHK’s written consent
under mutually agreeable terms. After the expiration of the Company, the Parties
shall proceed as unanimously agreed.

 

5.4The Parties agree as follows with respect to the right of exclusivity as
granted to the Company within the Territory:

 

(a)SESHK and its Affiliate shall transfer its sales and development effort for
Projects carried on by it in Indonesia, Vietnam, the Philippines, Mongolia and
Malaysia as provided in Annex D hereto before the establishment of the Company
and transfer such Projects to the Company within ninety (90) days of the
Effective Date. All pre-transaction costs for the above Project development will
be settled by negotiation between the Company and SESHK;

 

(b)Within the first five (5) years of the establishment of the Company, if no
SGT Project has been substantially developed in Indonesia, Vietnam, the
Philippines, Mongolia, or Malaysia, the Parties shall negotiate the cancellation
of the exclusivity to the Company in these countries.

 

(c)SESHK has the right, in its sole discretion, to provide SGT license, PDP, SGT
equipment and service to the projects in the Territory in which SESHK or its
Affiliates holds shares or will make shareholding investment. And the following
conditions should be met: ,
i. SESHK and its Affiliates are not in competition with the Company for its
investment in such projects;
ii. SESHK and its Affiliates shall share with the Company any SGT technology
related to such project according to the Contract;
iii. for SGT equipment provided to such project, the Company/THVOW will be a
priority bidder under the same condition

 



8

 



TUCA executed on August 18, 2017

 

 

6.Improvements

 

6.1If any Party, the Company, or its Affiliates should make, or acquire, any
Improvements, whether patentable or not, relating to the SGT then such Party or
the Company hereby grants to the other Parties or the Company for the term of
this Agreement, an irrevocable, non-exclusive, royalty-free right to use or
license such Improvements. Each Party and the Company hereby agrees to disclose
to the other Party or the Company any Improvements and the nature and manner of
applying and utilizing such Improvements within three (3) months of discovery of
the Improvement. All such Improvements disclosed shall become and thereafter be
a part of the SGT and the Parties and the Company shall have the same rights,
licenses and obligations with respect to the Improvement. THVOW/ICCDI’s use of
the Improvements is limited to the manufacturing of the SGT Proprietary
Equipment and is not extended to any other business unrelated to the SGT
Proprietary Equipment.

 

6.2During the Term of the Contract, the Company shall secure patents for any
Improvements within the Territory. SESHK or Affiliates shall secure patent for
Company Improvements outside the Territory for their protection. Before patents
are granted for such Improvements, the Parties shall ensure the safekeeping and
confidentiality of the relating technical information and data.

 

7.Operation of the Company

 

7.1Pursuant to Section 2.1 above, the Company grants SGT sublicenses to
Projects. The Company will grant site specific PSAs, sell SGT Proprietary
Equipment, and provide Services to third parties in the Territory for the
purpose of enabling such third parties to use the SGT for Projects.

 

7.2Each PSA for a Project will include a License Fee which is royalty based
according to the daily capacity of Syngas for which the Project is to be
designed. The Company will use all reasonable commercial efforts to maximize the
License Fee for each PSA. License Fees will be based on Syngas capacity and will
utilize the following calculation method where *** = *** per ***; *** = *** and
*** = ***:

 

License Fee = ***

 

7.3The Company management will determine the maximum SGT license fee achievable
for each Project based on the market application, country, competition and SGT
technology differentiation and advantages.

 

7.4The Company will pay to SESHK, *** of the License Fees received for each PSA
for the purpose of enabling SEST to fulfill its obligation of paying GTI the
Sub-license Royalty. Payments of the License Fees whether in its entirety or in
installments set forth in the PSA will be directly paid within fifteen (15) days
of receipt of the License Fees by the Company to SESHK and through SESHK to GTI
pursuant to the GTI Agreement. Within fifteen (15) days after the Company has
made such payments, SESHK shall provide the Company proof of payment to GTI.



 

*** This information has been omitted in reliance upon Rule 24b-2 under the
Securities Exchange Act of 1934, as amended and has been filed separately with
the Securities and Exchange Commission.



9

 



TUCA executed on August 18, 2017

 

 

7.5All amounts payable related to the Sublicense Royalty to GTI under a project,
after such amounts have been examined and verified by the Company, and after
paying the withholding taxes and other relevant expenses in accordance with
applicable legal requirements and deducted therefrom by the Company, shall be
paid by the Company to SESHK. Any amounts not timely paid shall be subject to an
interest charge of the average of the daily prime rate of Citibank (New York) at
the close of each day’s business, plus two percent (2%) per annum beginning on
the day when such payment has become due and continuing until the day when such
payment is made. Notwithstanding this Paragraph, failure to make any payment on
or before its due date shall be a default by the Company for purposes of Section
12hereof.

 

7.6All amounts specified in this Agreement related to a PSA are in U.S. Dollars
and shall be paid in U.S. Dollars and be remitted, preferably by wire transfer,
to SESHK upon ten (10) days prior written notice thereof to the Company.

 

7.7Each PSA will require that a Project have a PDP and must purchase its SGT
Proprietary Equipment and Technical Services from the Company for which the
price and terms will be defined in separate agreements for PDP, equipment sales
and technical services or as a part of an overall packaged offering.

 

7.8For the avoidance of doubt, no project, customer or any third party may be
sold a PDP, SGT Proprietary Equipment or Services by the Company without a
valid, binding PSA in place first with such third party, except in the instance
of providing preliminary technical proposals to customers for market development
purposes.

 

7.9A list of potential Projects under development by the Company must be
maintained and submitted to SESHK quarterly for inclusion in SESHK’s quarterly
submittal to GTI, and SES HK’s and GTI’s consent for such Projects shall not be
unreasonably rejected.

 

7.10PSA must substantially follow the standard form of License Agreement
provided in Annex 5 of the Contract. Any material modifications to the standard
form of License Agreement must be unanimously agreed by the Parties. Each PSA
must include (i) terms requiring the automatic assignment of the PSA to SESHK
upon termination of this Agreement, and (ii) confidentiality terms at least as
restrictive as those in this Agreement. The terms and conditions for the above
assignment will be negotiated and agreed separately.

 

7.11A copy of an executed PSA must be provided to SESHK in English and Chinese.
SESHK will provide copies of this information to GTI per the terms of the GTI
Agreement.

 

7.12The engineering works (including but not limited to PDPs, basis for design,
CDPs, process flow diagrams (PFDs), piping and instrumentation diagrams (P&IDs),
Proprietary Equipment data sheets, control and safety system logic, start-up and
operating procedures and material selection guide) prepared by the Company must
be submitted to SESHK for examination and approval for conformity to SESHK
standards before being delivered to customers and applied to projects. The
Company will submit all engineering works at least three weeks prior to the date
that approval is needed. Notification of the expected submission dated for
documents needing review will be submitted to SESHK upon execution of a PSA
and/or PDP agreement by the Company.

 



10

 



TUCA executed on August 18, 2017

 

 

Alternatively the Company and SESHK may establish reviews of works in progress
based on mutually agreeable terms in order to facilitate speedy completion of
deliverables while maintaining quality standards. If SESHK determines the
relevant engineering works do not meet expectations, SESHK shall identify the
issues for modification by the Company.

 

7.13Copies of all technology works in progress, patents and patent disclosures,
studies, feasibility study reports, and PDPs of the Company shall be transmitted
to SESHK upon completion of the relevant work or Project. Meanwhile, copies of
all technology works in progress, patents and patent disclosures, studies,
feasibility study reports and PDPs of SESHK and its Affiliates outside the
Territory, shall be transmitted to the Company upon completion of the relevant
work or Project.

1.

7.14Should the Company decline to provide SGT Technology to a customer or become
financially insolvent then SESHK or its Affiliate has the right to provide SGT
Technology to the customer.

7.15Where customers or companies directly contact SESHK or its Affiliate for
technical support of a potential SGT gasification project in the Territory and
where SESHK provides this support and brings the developed opportunity to the
Company and the Company subsequently benefits by entering into a SGT license
agreement, then SESHK or its Affiliate will receive a fair finder’s fee to be
mutually agreed with the Company on a case by case basis. Conversely, where the
Company brings a SGT opportunity outside the Territory to SESHK or its Affiliate
and where SESHK or its Affiliate ultimately enter into a SGT license agreement
then the Company will receive a fair finder’s fee to be mutually agreed on a
case by case basis.

 

8.Marks

 

8.1The Company’s marks shall be unanimously approved by the Board after the
Company’s establishment, which could be “SESHK mark and/or THVOW and/or ICCDI
mark and/or other mark”. The Company shall be entitled to apply for registration
of any trademarks of the Company in both Chinese and English for the use of such
trademarks on any goods, products, equipment, advertising and promotional items
within the Territory.



 

8.2SESHK and/or THVOW and/or ICCDI will provide the Company with the SGT and/or
THVOW and/or ICCDI related trademarks for the development of the business of the
Company. SESHK and/or THVOW and/or ICCDI will retain all ownership of their
respective trademarks and grant the Company a royalty free license for those
trademarks as long as and to the extent necessary for the Company to fulfill its
operation purposes under this Agreement.

 

8.3All SGT and SGT Proprietary Equipment to be marketed by the Company shall
bear the SESHK and/or THVOW and/or ICCDI brand(s) for the SGT and SGT
proprietary equipment. The Company may have another SESHK and/or THVOW and/or
ICCDI -related brand if so unanimously approved by the Board.

 



11

 



TUCA executed on August 18, 2017

 



 

8.4The Company acknowledges the validity of the Marks and the relevant Party’s
sole and exclusive right, title and interest in and to the Marks, including the
right to register or to have registered the Marks, and such relevant Party’s own
and control all of the goodwill associated with their respective Marks and such
goodwill shall remain at all times the sole and exclusive property of the
relevant Party. Apart from its rights under this Agreement, the Company will not
acquire any right, title or interest in the Marks during or after the Term. The
Company recognizes the great value of the publicity and goodwill associated with
the Marks and acknowledges that such goodwill exclusively belongs to the
relevant Party and that the Company's use of the Marks will inure solely for the
benefit of the Company.

 

8.5The Company acknowledges that the maintenance of SESHK/THVOW/ICCDI’s quality
standards for services and products which bear the Marks are material conditions
of this Agreement and that SESHK and/or THVOW and/or ICCDI is relying upon the
Company's representation and warranty that they will use the Marks only in a
manner approved by SESHK and/or THVOW and/or ICCDI and consistent with such
quality standards. Without limitation on the foregoing, The Company agrees that
it shall comply with each of the following (collectively, “SESHK/THVOW/ICCDI
Standards”):

 

(a)The Company agrees that it will use reasonable efforts to comply with all
conditions set forth in writing from time-to-time by SESHK and/or THVOW and/or
ICCDI with respect to the style, appearance and manner of use of the Marks. In
addition, upon SESHK and/or THVOW and/or ICCDI 's request, the Company shall
place all notices reasonably acceptable to SESHK and/or THVOW and/or ICCDI on
any Mark usage and any marketing, advertising, or promotional materials bearing
the Marks to identify the licensed use under this Agreement and the proprietary
rights of SESHK and/or THVOW and/or ICCDI in such Marks;

 

(b)All marketing, advertising and promotional material shall be subject to
review from time to time by SESHK and/or THVOW and/or ICCDI with respect to, but
not limited to, content, style, appearance, and composition;

 

(c)The Company will use and display the Marks only in a form and style which
does not defame, disparage, dilute, place in a bad light, or otherwise injure
SESHK and/or THVOW and/or ICCDI, any Affiliate of SESHK and/or THVOW and/or
ICCDI, or any owner, officer, or director of SES or any of their respective
Affiliates;

 

(d)The Company will not represent in any manner that it has any ownership
interest in the SESHK and/or THVOW and/or ICCDI Marks or any goodwill associated
therein. The Company will not represent in any manner that it has any rights in
or to the Marks other than as set forth in this Agreement;

 



12

 



TUCA executed on August 18, 2017

 

 

(e)The Company further agrees that it will not apply for nor seek to obtain
trademarks, service marks, registrations or any other property rights in the
Marks;

 

(f)The Company agrees that if the Company receives knowledge of any usage or
exploitation of the Marks, or of other confusingly similar mark, by any person
or entity other than the Company or SESHK and/or THVOW and/or ICCDI, and if the
Company has a belief that such use is not approved by SESHK and/or THVOW and/or
ICCDI, then the Company will promptly notify SESHK and/or THVOW and/or ICCDI in
writing and shall assist SESHK and/or THVOW and/or ICCDI in any enforcement
action SESHK and/or THVOW and/or ICCDI may elect to bring in its sole and
absolute discretion; and

 

(g)The Company shall undertake any corrective actions requested by SESHK and/or
THVOW and/or ICCDI in order to comply with SESHK-THVOW-ICCDI’s Quality Standards
in a timely and professional manner and shall provide SESHK and/or THVOW and/or
ICCDI with such evidence of compliance as SESHK and/or THVOW and/or ICCDI may
reasonably request.

 

8.6The Company agrees that:

 

(a)During the Term and thereafter, The Company will not attack any of the Marks,
trade names, domain names or other intellectual property rights pertaining to
the Marks in the Territory or anywhere in the world, and will not aid or assist
any third person or entity in doing so;

 

(b)The Company will not harm, misuse or bring into dispute the Marks;

 

(c)The Company will use and exploit the Marks only in accordance with the terms
and intentions of this Agreement;

 

(d)The Company will comply with all laws and regulations relating or pertaining
to the use or exploitation of the Marks and shall maintain SESHK/THVOW/ICCDI’s
Quality Standards for the goods and services provided by the Company which bear,
are related to or are otherwise in connection with the Marks, and shall further
comply with any regulatory agencies which have jurisdiction over the Marks; and

 

(e)The Company’s use of the Marks of SESHK/THVOW/ICCDI will be subject to
SESHK/THVOW/ICCDI approval and be in accordance to SESHK/THVOW/ICCDI Standards.

 

8.7As of the establishment date of the Company, the Parties have 100% ownership
to the Marks as listed in Annex B. After the establishment of the Company, the
marks developed by the Company shall be 100% owned by the Company.

 



13

 



TUCA executed on August 18, 2017

 



 

9.SESHK Additional Services and Technology Implementation

 

9.1Subject to the terms and conditions as set forth under the Contract and this
Agreement, SESHK will provide design and engineering reviews for the benefit of
the Company and SESHK will supply technical services to the Company to enable
the Company to deliver PDPs to Qualified Projects that license the SGT from the
Company.

 

9.2SESHK will provide timely review of PDPs and equipment designs to assure they
meet SGT quality standards and will perform as required.

 

9.3SESHK will provide to the Company engineers who are experienced in and
capable of preparation of PDPs as its employees and will be responsible for the
PDP design work. SESHK shall second one senior technical expatriate engineer
with significant experience with the SGT to the Company through the first
anniversary of the Effective Date to serve as the Company’s chief technology
officer (“Company CTO”). The Company shall pay the salaries of the above
Seconded Personnel.

 

9.4SESHK will provide necessary support and training to the Company’s employees
in accordance with the plan as developed and implemented by SESHK and the
Company on a mutually agreed basis, to enable the Company to complete the PDPs
in accordance with Section 2.1, Section 7.7 and Section 7.12. The Company will
pay SESHK its actual costs for such support and training, except for projects
similar to ZZ Plant and Yima Plant which will be provided free of charge by
SESHK.

 

9.5SESHK will provide the Critical Design Parameters free of charge for every
Project which implements the SGT.

 

9.6SESHK will provide technical support, as reasonably requested by the Company,
in connection with preparation of PDPs, start-up and commissioning for Projects.
The Company will pay SESHK its actual costs for such support, except for
projects similar to ZZ Plant and Yima Plant which will be provided free of
charge by SESHK.

 

9.7SESHK will assist the Company to obtain access to the GTI and other third
party testing facilities, with costs fully reimbursed by the Company, if
applicable.

 

9.8The Company intends to build a 40 Bar Demonstration Plant (the “40 Bar Demo”)
with work beginning within 12 months from the date of this Company
restructuring. Per the terms of this Agreement, SESHK will fully support the 40
bar PDP and such support will be paid by the Company to SESHK. SESHK along with
the Company and other relevant parties such as the EPC contractor will mutually
agree on the required guarantees for the 40 Bar Demo. SESHK will guarantee its
provided PDP as is customary based on China market practices.

 

10.Protection of Intellectual Property Rights

 

10.1The Parties will establish a joint Intellectual Property Committee with two
(2) members from the Company and two (2) members from SESHK. This committee
shall review all Improvements and intellectual property protection measures
annually to develop recommended patent disclosure measures to protect all types
of SGT and Improvements and shall make such recommendation to the Company Board
on an annual basis.

 



14

 



TUCA executed on August 18, 2017

 

 

10.2The Parties shall inform each other immediately of any infringements,
misuse, or misappropriations of any portion of the SGT in the Territory.

 

10.3SESHK and the Company shall both be entitled to take action against
infringers either separately or jointly in the enforcement of rights related to
the SGT, Know-How and Improvements in the Territory. Any enforcement conducted
by the Company or SESHK shall be at their own expense. If action is taken
jointly then the costs shall be shared equally or as otherwise agreed by the
Parties. The Parties shall assist each other with reasonable efforts in such
actions. In the event of an enforcement action taken by the Parties jointly,
SESHK and the Company may enter into a separate agreement related to the
allocation of the reimbursement based on their respective losses suffered.

 

10.4The Company/SESHK shall protect the SES Intellectual Property/SGT, the
Know-How and Improvements/Company Improvements in any form, including
calculations, methodologies, software, spreadsheets, computer programs and
mathematical algorithms which generally fall into the category of trade secrets
and/or Confidential Information and shall never publish or patent such
information without the written joint consent of the Company and SESHK. Such SES
Intellectual Property/SGT, the Know-How and Improvements/Company Improvements
shall be protected and secured as sensitive Confidential Information of the
Company and SESHK. The Company/SESHK must take all efforts to limit such trade
secrets to only those Working Personnel and Management Personnel who must use
the information to conduct the business of the Company. The Company/SESHK must
restrict all access or ability to photocopy or make electronic copies of such
trade secrets and/or Confidential Information. The Parties agree that any
violation of the aforesaid shall constitute a material breach of this Agreement
and therefore lead to its termination.

 

11.Assignment

 

11.1This Agreement shall be binding upon the Parties hereto and the successors
to substantially the entire assets and business of the respective Parties
hereto. This Agreement shall not otherwise be assignable by either Party without
the prior written consent of the other Parties; provided, however, this
Agreement shall be assignable by either Party to a successor to substantially
all of the assets and business of such Party, provided such successor is not a
competitor of SESHK/THVOW/ICCDI. Any and all assignments of this Agreement or of
any interests therein not made in accordance with this section shall be void.

 

11.2The Parties acknowledge that the damage or loss that would be caused by a
breach of this Agreement would be difficult, if not impossible, to quantify, and
accordingly, notwithstanding Section 16.2, each Party and its Affiliates shall
be entitled to specific performance to compel compliance with the provisions of
this Agreement.

 



15

 



TUCA executed on August 18, 2017

 

 

12.Default and Termination

 

12.1Term. The term of this Agreement shall commence on the Effective Date of the
Company and shall continue for twenty (20) years or until any such time the
Contract is terminated or liquidation procedures for the Company are commenced
pursuant to the Contract, or there is any other termination in accordance with
this section. This Agreement can be renewed or terminated upon mutual written
consent of the Parties.

 

12.2Suspension. In the event of a dispute among the Parties, the Parties shall
continue the performance of this Agreement in all aspects. Notwithstanding the
foregoing, if such dispute poses significant adverse impact on the performance
of this Agreement in all aspects, either Party may suspend the performance of
this Agreement.

 

12.3Termination Following Breach. If either Party shall be in default of, or
otherwise breaches, any obligation hereunder, resulting in a failure to achieve
the purpose of the Contract or this Agreement by the other Party, then the other
Party may give written notice to the defaulting Party specifying the claimed
particulars of such default and in the event the defaulting Party shall not have
remedied such default within ten (10) days in the case of a monetary default,
and thirty (30) days for a non-monetary default, after the date of such notice
(or such a longer period of time to be approved in the sole discretion of, and
in writing by, the non-defaulting Party, if such failure is capable of being
cured and the defaulting Party is proceeding diligently to cure such default),
the non-defaulting Party shall have the right thereafter to immediately
terminate this Agreement by giving written notice to the defaulting Party to
that effect.

 

12.4Termination Following Insolvency or Bankruptcy. This Agreement shall
terminate immediately and automatically upon the act of the Company admitting in
writing its inability to pay its debts generally as they become due, filing a
petition in bankruptcy or under any other insolvency act, making an assignment
for the benefit of creditors, or upon a petition in bankruptcy, or for the
appointment of a receiver being filed against it, failing to have the petition
or appointment dismissed or vacated within sixty (60) days from the date
thereof.

 

12.5Implications of Termination. Except as otherwise expressly provided, any
termination of this Agreement shall not release a Party from any claim of the
other Party accrued hereunder prior to the effective date of such termination.



 

12.6Survival. The obligations of the Parties pursuant to Section8 and Sections
10 through 15 of this Agreement shall survive any termination of this Agreement.

 



13.Indemnification

 

The Company agrees to hold harmless, defend, and indemnify its managerial staff,
directors, employees, agents, Affiliates, shareholders and their Affiliates,
successors and assigns (the “Indemnified Parties”) from any and all claims,
causes of action, losses, costs, injuries or deaths, liabilities, damages and
any and all expenses, including and without limitation to reasonable attorney’s
fees, incurred by Indemnified Parties, or the expenses and fees arising out of
or relating to any of the follows (except for faults of the Indemnified
Parties):

 



16

 



TUCA executed on August 18, 2017

 



 

(a)any misrepresentation or false warranty made by the Company in this
Agreement;

 

(b)any use or misuse of the SGT; and

 

(c)any infringement or claimed infringement of any aspect of the SGT upon the
intellectual property rights of any third party. Such indemnification obligation
shall be effective throughout the Term of this Agreement, and shall survive the
termination or expiration of this Agreement.

 

14.Notice

 

14.1Addresses. The addresses of the Parties hereto are as follows, but either
Party may change its address for the purpose of this Agreement by notice in
writing to the other Party:

 

THVOW:

 

No. 1 Linjiang Road, Jingang Town, Zhangjiagang City, Suzhou, Jiangsu Province,
215631, PRC

 

Attention:

 

Telephone No:0512-5673-9008

 

Facsimile No.: 0512-5673-9009

 

 

ICCDI:

 

Floor 8, No.717 Yishan Road, Shanghai, 200233, PRC

 

Attention: LIAO, Bing

 

Telephone No: 021-34289000

 

Facsimile No.: 021-34289091

 

 



SESHK:

 

7/F., Bonham Centre 79-85 Bonham Strand, Sheung Wan, Hongkong

 

Attention: ROBERT WAYNE RIGDON

 

Telephone No: 001-(713) 579-0600

 



17

 



TUCA executed on August 18, 2017

 



 

14.2In the event notices, statements, payments received under this Agreement by
a Party hereto are sent by certified or registered mail to the Party entitled
thereto at the address provided for in this Agreement, they shall be deemed to
have been given or made as of the date so mailed, and if sent by wire then as of
the date transferred.

 

15.Confidentiality

 



15.1Except as hereinafter provided, the provisions of this Agreement and all
information or documents which come into the possession of the Company, or its
Affiliates, in connection with the performance hereof, and any other
Confidential Information, may not be communicated to third parties without
mutual written consent by the Parties. However, the Company shall have the right
to disclose such provisions, information or document without unanimous written
consent:





 

(a)to Affiliates of the Company or their employees, provided such disclosure is
solely to assist such person in performing the functions for which they were
engaged in connection with any Project, and such persons undertake to keep such
information or documents under terms of confidentiality equivalent to this
Section 15, and provided further that a list of such persons receiving
information pursuant to this section is provided to the Parties and is updated
at least every thirty (30) days;

 

(b)to legal counsel, accountants, financial advisers, lenders, other
professional consultants, and insurance underwriters for a Party, provided such
disclosure is solely to assist such person in performing the functions for which
they were engaged in connection with any Project, and such persons undertake to
keep such information or documents under terms of confidentiality equivalent to
this Section 15;

 

(c)if required by any court of law or any law, rule, or regulation having
jurisdiction over a Party, or if requested or required by an agency of any
government having or asserting jurisdiction over a Party, and having or
asserting authority to require such disclosure in accordance with that authority
or pursuant to the rules of any recognized stock exchange or agency established
in connection therewith, provided, that a Party making such a required
disclosure shall make good faith efforts to advise the other Party of the same
as soon as reasonably practicable, and shall make reasonable efforts to secure
protective treatment for the disclosed information and with respect to any
disclosure requirements of any recognized stock exchange, shall cooperate with
the non-disclosing Party regarding the information to be disclosed;

 

(d)to the extent any such information or document has (i) been independently
developed by the Company, (ii) has been acquired from a third party who has no
obligation of confidentiality or non-use in regards to the SGT, or (iii) entered
the public domain other than through the fault or negligence of any Party hereto
(for this purpose any disclosure by a person contemplated by Section 15.1(a)
shall be deemed to be the fault or negligence of such Party); and

 

(e)to an arbitration tribunal in connection with resolution of a dispute under
this Agreement.

 



18

 



TUCA executed on August 18, 2017

 



 

15.2The confidentiality obligations of third parties who receive any information
pursuant to Section 15.1 shall be set forth in a non-disclosure agreement
between the Company and such third party substantially similar to the standard
non-disclosure agreement attached as Annex D hereto. The confidentiality
obligations set forth in such non-disclosure agreement shall expressly survive
the termination or expiration of the agreement. A fully executed of such
non-disclosure agreement shall be provided to SESHK by the Company.

 

15.3The Parties acknowledge and agree the Parties have entered into the
Agreement under the condition that the SGT, the Know-How and all other relevant
intellectual property will be protected by the Parties and the Company, and that
the Parties and the Company shall protect all Confidential Information related
to the SGT, Improvements and Know-How, and any Confidential Information of the
Parties, and ensure that all such information is not transmitted to third
parties and all SGT Confidential Information is returned to SESHK at the end of
the Term, and all THVOW/ICCDI Confidential Information is returned to
SESHK/THVOW/ICCDI at the end of the Term or upon liquidation of the Company and
is not used by THVOW/ICCDI or the Company except as specifically authorized
under this Agreement. The Parties agree that the default on confidential
obligation may constitute material breach of this Agreement, and thus result in
termination of this Agreement, except, however, SGT related Confidential
Information obtained by any third party not by reason attribute to a breach by
the Company or a Party.

 

16.Miscellaneous

 

16.1Eachparty represents and warrants to the other Parties that:

 

(a)it is an entity duly formed, validly existing, and in good standing and has
all requisite power and authority to make, execute and deliver this Agreement
and to consummate the transactions contemplated herein;

 

(b)the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, have been duly approved
and authorized by all necessary corporate actions on its behalf;



 

19

 



TUCA executed on August 18, 2017

 



 

(c)neither the execution and delivery of this Agreement by it nor the
consummation by it of the transactions contemplated hereby, will constitute a
violation of, or be in conflict with: (i) any judgment, decree, order,
regulation or rule of any governmental authority; (ii) any law, regulation or
order of any governmental authority; or (iii) any agreement entered into with a
third party; and

 

(d)it has the full right to grant the rights, assignments and licenses granted
by it in this Agreement.

 

16.2All disputes arising out of this Agreement shall be settled in accordance to
Article 27 of the Contract.

 

16.3The validity and interpretation of this Agreement and the legal relations of
the Parties to it shall be governed by the published and publicly available
laws, rules and regulations of China. If there are no published or publicly
available Chinese laws, rules and regulations or international treaties or
conventions governing a particular matter, the then current general business
practices in China shall apply, to the extent that they are in conformity with
generally accepted international business practices and principles.

 

16.4Severability; Compliance with Law. If one or more provisions of this
Agreement should be held invalid for any reason whatsoever by any court,
administrative agency, or arbitration board, such provision or provisions shall
be severed from this Agreement and the remainder of the Agreement shall remain
in effect. None of the provisions of this Agreement shall be construed so as to
require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any material statute, law
or ordinance, the latter shall prevail; but in such event the provision of this
Agreement affected shall be curtailed and limited only to the extent necessary
to bring it within the legal requirements and the remainder of the Agreement
shall remain in effect without modification. Each Party agrees to comply with
all applicable laws and regulations as well as appropriate business standards
when conducting activities under this Agreement. This obligation shall apply to
the activities of employees of such Party in their relations with employees of
the other Party, including, but not be limited to, establishing precautions to
prevent its employees from making, receiving, providing or offering any
substantial gifts, extravagant entertainment, payments, loans or other
considerations. Without limitation to the foregoing, each Party agrees that it
shall not furnish, deliver, or release the technology, services, software, or
commodities made available to it hereunder to any individual, entity, or
destination, or for any use, except in full accordance with all applicable laws,
regulations, and requirements of home countries (or districts) with respect to
export control and trade sanctions. Each Party will comply with all prohibitions
on transactions with or transfers to the nations or governments where the
parties located in or operated from, subject to comprehensive economic sanctions
of all home countries (or districts), and prohibitions on transactions with or
transfers to entities or individuals identified on the government’s List of
Specially Designated Nationals and Blocked Persons (relevant Bureau) and Denied
Persons List and Entity List (relevant Bureau) of the home countries
(districts). Each Party agrees and understands it shall be responsible for
ongoing compliance with all such applicable laws, regulations, and requirements.

 



20

 



TUCA executed on August 18, 2017

 



 

16.5Entire Agreement. This Agreement (including all schedules and attachments,
which are a part hereof), and the Contract, embody the entire understanding
between SESHK, THVOW and ICCDI and any prior or contemporaneous representations,
warranties or arrangements between the Parties relating hereto, either oral or
written, are hereby superseded.

 

16.6Publicity. Neither Party will make any announcement of any kind, oral or
written, public or private, to any external party, including the media,
governments or financial institutions, regarding this Agreement without the
prior written consent of the other Party, except to the extent required by any
court of law or any law, rule, or regulation having jurisdiction over a Party,
or if requested or required by an agency of any government having or asserting
jurisdiction over a Party, and having or asserting authority to require such
disclosure in accordance with that authority or pursuant to the rules of any
recognized stock exchange or agency established in connection there with. In the
event that the Company mentions the U-GAS Process that is the subject matter of
this Agreement in writing in any press release or other promotional
documentation, the Company shall include the phrase “Licensed from Gas
Technology Institute and Synthesis Entergy Systems, Inc.” in said release or
promotional documentation.

 

16.7Headings. The headings in this Agreement are for informational purposes and
should not be construed as altering the terms of the Agreement.

 

16.8Independent Status of Parties. The Parties enter into this Agreement solely
on their own behalf and not on behalf of any other person or entity. No party is
a third party beneficiary of this Agreement. Each party shall act as an
independent contractor and shall not bind nor attempt to bind the other party to
any contract, or any performance of obligations outside of this Agreement.
Nothing contained or done under this Agreement shall be interpreted as
constituting either party the agent of the other in any sense of the term
whatsoever.

 

16.9Interpretation. The Chinese and English versions of this Agreement shall be
equally valid. The choice of words used in this Agreement shall be deemed to be
wording chosen by the Parties to express their mutual intent and agreement. Each
Party acknowledges that it has had adequate opportunity and bargaining strength
to review, negotiate, and revise this Agreement.

 

16.10Waiver. No waiver of any right or rights under this Agreement shall be of
any effect or binding upon either Party unless such waiver is in writing and is
signed by an authorized representative of the Party so waiving such right or
rights. Further, no waiver of any right or rights under this Agreement shall be
deemed a waiver of, acquiescence in or consent to any other breach or default
occurring at any time.

 

16.11Modification. No changes, alteration or amendment of this Agreement shall
be of any force or effect unless it is in writing, executed by authorized
representatives of the Parties and such writing expressly states that it is to
be an alteration or amendment of this Agreement.

 



21

 



TUCA executed on August 18, 2017

 



 

16.12No Third Party Beneficiaries. Nothing in this Agreement is intended nor
shall it be construed to give any person, other than the Parties hereto and
their respective successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provisions hereof.

 

16.13Remedies. The Parties acknowledges that money damages would be an
inadequate remedy for the damages of a Party arising from the breach of this
Agreement by the other Party. Therefore, the Parties agree that either Party
shall be entitled to other remedies, including injunction and specific
performance, in the event of any breach or threatened breach of the provisions
of this Agreement by the other Party.

 

Unless otherwise expressly provided in this Agreement, the rights and remedies
set forth in this Agreement are in addition to, and not in limitation of, other
rights and remedies under this Agreement or available at law, and the exercise,
or non-exercise of one right or remedy will not be deemed a waiver of any other
right or remedy.

 

16.14Force Majeure. Time and diligence of the Parties are of the essence to this
Agreement, it being understood that in the event of any act of God, war,
insurrection, strike or wildcat labor disturbance, or act or occurrence solely
outside the direction or control of the Parties, which occasions some delay, the
time periods set forth hereunder shall be extended for the duration of such act
or occurrence.

 

16.15After obtaining the revised business license of the Company, the Parties
agree hereby that the legal representative of the Company shall sign and stamp
hereunder on the signature page, so to confirm that SESHK has completed its
contribution to the Company, and the Company is bound by this Agreement.

 

16.16This Agreement is an appendix to the Contract and is a necessary supplement
to the Contract. This Agreement and the Contract shall have the same legal
effect.

 

16.17Any dispute arising out of this Agreement shall be settled in accordance
with the Contract.

 

 

22

 



TUCA executed on August 18, 2017

 



 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 



 

Suzhou Thvow Technology Co., Ltd.

 





By: /s/ Liao Bing   Name: Liao Bing   Title: Authorized Representative   Date:
August 18, 2017  





 

 

Innovative Coal Chemical Design Institute (Shanghai) Co., Ltd.

 



By: /s/ Fred Ma   Name: Fred Ma   Title: Authorized Representative   Date:
August 18, 2017  



 



 

SES ASIA TECHNOLOGIES LIMITED

 

By: /s/ Chris Raczkowski   Name: Chris Raczkowski   Title: Authorized
Representative   Date: August 18, 2017  

 

 



JIANGSU TIANWO-SES CLEAN ENERGY TECHNOLOGIES CO., LTD.

 

By: /s/ Illegible   Name: Illegible   Title: Illegible   Date: August 18, 2017  

 





 

23

 



TUCA executed on August 18, 2017

 



 

 

Annex A

 

SES Intellectual Property

 

 

 

 

 

 

 

 



A-1

 

 

 



 

Annex B

 

Marks

 

 

 

 

 

 

 



B-1

 

 

 

 



Annex C

 

Project Pipeline of SESHK and/or Its Affiliates

(before the Effective Date and within the Territory)

 

 

 

 

 

 

 

 



C-1

 

 

 

 

Annex D

Form of Technical Non-disclosure Agreement

 

 

 

 

 

 

 

 

 

 

 

 

D-1



 

